UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ar ao X OG Pe erat tamer
CLAUDIA NIETO and LAURA TRAVER, BO ES hae
individually and on behalf of all others similarly -
situated,

 

 

'
She!
sO
eS
o

Plaintiffs, ORDER

v. 20 CV 410 (VB)

PRESSLER, FELT & WARSHAW, LLP, and
DOES 1 through 10 inclusive,

Defendants. :
weenX

 

 

Under Rule 18 of the SDNY Rules for the Division of Business Among District Judges, a
civil case must be designated for assignment to White Plains if:

i. The claim arose in whole or in major part in the Counties of Dutchess, Orange,
Putnam, Rockland, Sullivan, or Westchester (the “Northern Counties”) and at
least one of the parties resides in the Northern Counties; or

ii. The claim arose in whole or in major part in the Northern Counties and none of
the parties resides in this District.

A civil case may also be designated for assignment to White Plains if:

iii. | The claim arose outside this district and at least some of the parties reside in the
Northern Counties; or

iv. At least half of the parties reside in the Northern Counties.

According to the complaint, defendant resides in New York County. Nothing in the
complaint indicates where plaintiffs reside or where the claim arose. Therefore, it is unclear
from the complaint whether this case was properly designated to White Plains.

Accordingly, by January 23, 2020, plaintiffs’ counsel is directed to submit a letter to the
Court either acknowledging that this case should be transferred to Manhattan or explaining why
the case is properly designated for assignment to White Plains under Rule 18.

Dated: January 16, 2020
White Plains, NY
SO ORDERED:

JUL.

Vincent L. Briccetti
United States District Judge

 
